Case: 3:17-cv-00006-TMR-SLO Doc #: 158 Filed: 05/06/19 Page: 1 of 3 PAGEID #: 5103




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

JOSEPH GUGLIELMO,                               )   CASE NO. 3:17-cv-00006-TMR-SLO
                                                )
                      Plaintiff,                )   JUDGE THOMAS M. ROSE
                                                )   Magistrate Judge Sharon L. Ovington
        v.                                      )
                                                )   DEFENDANTS' MOTION IN LIMINE
MONTGOMERY COUNTY, OHIO and the                 )   TO EXCLUDE EVIDENCE,
MONTGOMERY COUNTY BOARD OF                      )   TESTIMONY OR STATEMENT
COMMISSIONERS, et al.,                          )   REFERENCING OR IMPLYING THAT
                                                )   MONTGOMERY COUNTY MIGHT
                      Defendants.               )   INDEMNIFY INDIVIDUAL
                                                )   DEFENDANTS
                                                )

        Defendants, Montgomery County, Ohio and the Montgomery County Board of

Commissioners, Sherriff Phil Plummer, Matthew Snyder, Zachary Zink, Matthew Sears, David

Cohn, Brandon Ort, and Benjamin Cooper, by and through counsel, hereby move this Court for

an order in limine prohibiting Plaintiff from presenting any evidence, testimony, or statements

referencing or implying that Montgomery County might indemnify the individual Defendants.

        The introduction of this information would be inappropriate, irrelevant, and highly

prejudicial to the Defendants.      If jurors heard statements that Montgomery County may

indemnify the officers the jury may be more willing to award damages. The evidence of a

government entity's indemnification agreement has no relevance to the issue of compensatory

damages, and has no relevance to the issue of punitive damages because it is not probative of the

Defendants' personal net worth. Accordingly, this evidence should be excluded under Evid. R.

402 as irrelevant. Shoultes v. Collins, 720 F.2d 679, 1983 U.S. App. Lexis 12550 (6th Cir.1983).



LEGAL/118319039.v1
Case: 3:17-cv-00006-TMR-SLO Doc #: 158 Filed: 05/06/19 Page: 2 of 3 PAGEID #: 5104



The Sixth Circuit held in Shoultes that evidence of an indemnification agreement between the

defendants was prejudicial because "by repeatedly referring to the presence of indemnification,

plaintiff's counsel clearly left the impression that any damage would, in the last instance, fall

upon the municipality (with its unlimited taxing authority) rather than the defendant." Id. at *4

       In the event that this evidence were to be introduced in support of Defendants' negligence

or other wrongdoing, Evid. R. 411 would also preclude its introduction.

       For the foregoing reasons, Defendants respectfully request an order from the Court

prohibiting Plaintiff from presenting any evidence, testimony, or statements referencing or

implying that Montgomery County might indemnify the individual Defendants.

                                             Respectfully submitted,

                                             MARSHALL DENNEHEY WARNER
                                             COLEMAN & GOGGIN

                                             By:    /s/ Jillian L. Dinehart
                                             KEITH HANSBROUGH (0072671)
                                             JILLIAN L. DINEHART (0086993)
                                             127 Public Square, Suite 3510
                                             Cleveland, Ohio 44114
                                             Phone: (216) 912-3809
                                             Fax: (216) 344-9006
                                             Email: kkhansbrough@mdwcg.com
                                                    jldinehart@mdwcg.com
                                             Counsel for Defendants, Montgomery County, Ohio
                                             and the Montgomery County Board of
                                             Commissioners, Phil Plummer, Matthew Snyder,
                                             Zachary Zink, Matthew Sears, David Cohn,
                                             Brandon Ort, and Benjamin Cooper




                                                 2
Case: 3:17-cv-00006-TMR-SLO Doc #: 158 Filed: 05/06/19 Page: 3 of 3 PAGEID #: 5105



                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN

                                               By:    /s/ Jillian L. Dinehart
                                               JILLIAN L. DINEHART (0086993)
                                               Counsel for Defendants, Montgomery County, Ohio
                                               and the Montgomery County Board of
                                               Commissioners, Phil Plummer, Matthew Snyder,
                                               Zachary Zink, Matthew Sears, David Cohn,
                                               Brandon Ort, and Benjamin Cooper




                                                  3
